 

 
   

EXHIBIT
A

tabbies*

 

STAFFORD CIRC! CIRCUIT COURT
Civil Division
1300 COURTHOUSE RD PO BOX 69
STAFFORD VA 22554
(540) 658-4220

Summons
To: STAFFORD COUNTY SCHOOL BOARD Case No, 179CL20000397-00
SERVE: SCOTT R KIZNER, PH.D
SUPERINTENDENT
31 STAFFORD AVENUE
STAFFORD VA 22554

The party upon whom this sutimons arid the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree agains! such party
either by default or after hearing evidence.

Appeatance in person is net required by this summons.
Done in the name of the Commonwealth of Virginia on, Thursday, October 22, 2020

Clerk of Court: KATHLEEN M STERNE

a ",
py fel be hoc C (i a he

ee
ae MS be 7

PLEASE SERVE COMPLAINT AND ALL SUPPORTING DOCUMENTS AND RETURN
SERVICE

  
 

Instructions:

Hearing Official:

Att * . CHRISTOPHER R RAL ESQUIRE
| ormey's name: 703-536-1660

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 2 of 33 PagelD# 5

O QO

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF STAFFORD
RICHARD RICE, JR.,

Plaintiff,

cua, No, QL2O00OS97- 00

}
)
)
V. )
} ‘ mG
SCHOLASTIC BOOK FAIRS, INC,, ) , 3B Ff
and ) -: =3 a
STAFFORD COUNTY SCHOOL BOARD, } : . “7
and ) - 4 ot
KAREN DUFFY, } >. of
) 2 it
: nn
Defencants. ) 4 = a
Lt dl

COMPLAINT AND JURY DEMAND

 

COMES NOW your plaintiff, RICHARD RICE, JR., by
counsel, and moves this Yorarable Court for judgment in his
favor against the Defendarts, SCHOLASTIC BOOK FAIRS, INC.,
(hereinafter, “Scholastic” or “SBF”), and STAFFORD COUNTY

SCHOOL BOARD, and AAREN DUSFY, and in support of said

bl

request respectfully alleges and avers as follows.
Nature of the Action

1. This i8 & civil agzion by PlainLifL Richard Rice,
Jr. agains= his former emoleyer, Scholastic Book Fairs,
Inc., under Title VII of the Civil Rights Act of 1964, as
amended, for discrimination in discipline, Lerms and
conditions of employment, and discharge; and this is also
an action agains= the Stafford School Board, individual

actor Karen Duffy, and said Scholastic Book Fairs, pursuant
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 3 of 33 PagelD# 6

OQ O

to 42 U.S.C. § 1983 and 42 U.S.C. § 1986, for deprivation
of various constitutional rights. This action states a
claim for discriminatory discipline and resultant discharge
based upon Mr. Rice's sex, male.

Parties, Jurisdiction and Venue

2. At al. relevant times bercin, Plaintiff RICHARD
RICE, JR. was and is an adult, male American citizen, and a
resident and domiciliary of Stafford County, in the
Commonwealth of Virginia.

3. Plaintiff Rice was employed full-time by
Defendant Scholastic Book Fairs, Inc., from July 27, 2015,
until on or about November 6, 2019,

4. Upon information and belitf, at all relevant
<imes herein, Defendant SCHOLASTIC BOOK FAIRS, INC. was and
is a corporation organized and existing under the laws of
Delaware, duly authorized to transact business in the
Commonwealth of Virginia, and elsewhere, on a nationwide
basis.

5. Upen information and belief, Defendant STAFFORD
SCHOOL BOARD (or as used herein “the School Board"), does
pusiness as STAFFORD COUNTY PUBLIC SCHOOLS, and is the
Legally constituted sui juris entity, composed of
individual members elected by the voters of Stafford

County, vested with the powers and duties set forth in,

i)

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 4 of 33 PagelD# 7
0.) 9

among other places, Chapter 7 of Title 22.1 of the Code of
Virginia, and otherwise charged with running and managing
public scnocls and setting public school policies,
practices cf an operational nature, in Stallord County,
Virginia, including, but not limited to, management of
schools, and setting and application of policies and
procedures and customs for admission and/or exclusion of
individuals =o certain school board properties, as well’as
operations of various schools and libraries in those
schools, in Stafford County, Virginia.

6. Upsn information and belief, the School Board is
also charged with the legal duty to, and also sets, whether
informally or formally, policies, customs and practices, if
not procedures, for issuance of "no-trespass" orders and/or
instrucLions or orders otherwise subjecting various
individual end/or inslLitutional members of the public,
including your Plaintiff, to be physically excluded, or
"barred" From entering premises owned and/or controlled by
the Defendant School Hoard.

V, Upon information and belief, at. all times
relevant nerets, Defendant KAREN DUFFY was and is believed
to be a resident a domiciliary of Stafford County,
Virginia, and at all times referenced hérein, is believed

to have nad the occupational title of Professional Learning

Ws

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 5 of 33 PagelD# 8

oe 0

and Instructional Design Lead, for the department of
Learning and Organizational Development, employed by
Stafford County Public Schools' main office, with some sort
of loosely delegated, and/or arrogated or de facto
authority over, individual librarians within the Stafford
Public Schools, and/or the providers of content to them.
She is sued in this action in her individual capacity.

8. This Court has jurisdiction over Plaintiff's
Title VII Claims, pursuant to Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e-5(f) (1) and (3)), as applied
to Plaintiff's claims of disparate treatment and discharge,
based upon sex, and 42 US.C. §§ 1983 and 1986, as toa the
constitutional claims asserted against each of the
Defendants.

9. All. Defendants are subjeck to the personal
jurisdiction of this Court pursuant to Va. Code’'§ 8.01-
328.1(1), (2) and/or (3).

10. All Defendants are present in, and regularly
conduct affairs and activities in, Stafford County, and the
causes of action alleged in this action arose, in
substantial part, in and around Stafford County, in the
Commonwealth of Virginia.

11. But for the unlawful and unconstitutional actions

of the Defendants referenced heroin, Mr. Rice would still
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 6 of 33 PagelD# 9

OQ | oO)

be employed in Stafford County, and in other counties and
localities in Virginia.
12. Venue over Rice's claims is proper in this Court.

Factual Background

 

13. On er about July 27, 2015, Mr. Rice began
employment with Scholastic Book Fuirs, Inc., as a Rook Fair
Field Representative, until informed he was terminated from

-that position, by Defendant Scholastic Book Fairs, with
active employmenz ending on or about November 6, 2013.

14, At all <zimes relevant hereto, Mr. Rice performed
the functions of his position with Scholastic Book Fairs in
at least a satisfactory manner, and oflen in an cxemplary
manner, and often exceeded his job requirements.

15. At all relevant times referenced herein, each of
the employees and agents of Defendant Scholastic Book -

——_—_—_ ?
Fairs, including, <c =ne extent described below, Defendant

ee

Karen Duffy, were accing within the scope of his or her fas

 

 

 

oe

applicable]actual and/or apparent authority on behalf of

or eee
rey,

Defendant Scholastic Book Fairs. —

16. On or about late August or early September of
2918, Defendant Scholastic Book Fairs hired and/or
reassigned, Greg Bal_, believed by your Plaintiff to be a

homosexual male, to take over as the Manager for the Bast

Region, above Plaintilf and olhers, working for Defendant

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 7 of 33 PagelD# 10

O 0

Senolastic Book Fairs, Field Sales Representatives
employed by Scholastic Book Fairs, however, are
overwnelmingly female.

t%. Ball took an immediately dislike to Mr. Rice,
exiticizing, among other things, Rice's choice in clothes,
and chiding Rice early on in Rice's empleyment: “you need
a shave," even though Rice was neatly groomed, with a look
incerporating a slightly unshaven look.

18. Likewise, Ball instructed Mr. Rice that it was
not appropriate or "ok" for Rice to, on occasion, shake
hares with, touch, much less hug, a given Library or
Assistant Librarian, while not stating or enforcing an
similar prohibition on female Field Sales Representatives,
from engaging in the same behaviors.

19. On or about November of 2018, Mr. Rice received a
telepnacne call from his supervisor, the said Regional
Marager, Greg Ball, informing Rice that Rice had allegedly
been forbidden from entering any Stafford scheel premiscs,
for purposes of work, soliciting business, or otherwise,
"entil further notice.”

20. At the time, Rice expressed bewilderment, and
scated to Ball that Rice had not engaged in any improper or
tntoward behavior towards any Stafford School Board

employes.

 
 

 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 8 of 33 PagelD# 11

QO a 0

21. No one ever interviewed Rice as to what, if
anything, had happened, to allegedly cause him to be
ohnysically barred Lrom entering SlaLlord Schools premises,
and uven informaLion and belief, Defendant Scholastic Book
Fairs made no investigation of its own, of any such item/s.
Lixewise, Rice had no hearing, or opportunity to be heard,
by either School Board persons, or persons frem his
employer, or the Stafford County Schools, regarding this
exclusion and change.

22. Mr. Rice received no prior notice that the School
Board ard/or as he later ascertained, Ms. Duffy, were
considering barring him from their physical premises, much
less an opportunity to be heard, or respond to, any
allegations or items or alleged reasons cited as any
alleged basis for doing so, whether by hearing, or
otherwise.

2%. On or aboul January 30, 2019, arising out of the
above events, Mr. Rice was furnished by Scholastic Book
Faizs, and Greg Ball [and in turn, Karen Duffy and the
S-afford School Board], the attached document entitled
"CorreacLive Action Form," Exhibit #1, which, among ather
things: (a) stated that Rice “was no longer welcomed in
any school in Stafford County," fas relayed through Duffy];

and (p} falsely claimed that “during a county-wide meeting

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 9 of 33 PagelD# 12

ef librarians, several voiced their concerns about
Richard's approach while visiting their schools"; and (c}
falsely purported to ascribe fault and/or responsibility
for this state of aftairs, as being "perceived substandard
performance," on Rice's part [Lhere being no substandard
performance whalscever]. Upon infermation and belief, in
connection with events leading up to this document, as well
as thereafter, Scholastic effectively "outsourced” to the
School Board, ard/or Duffy, various elements of decision-—
making, regarding not only Plaintiff's physical disposition
around school properties, but also his employment, as well
as any purported investigatory measures relaled Lhereto, us
set forth in Exhioit #1.

24, Upon information and belief, for a period of
weeks and months thereafter, and continuing to this day,
Rice has been barred from entering any Stafford schools
property, such limization also being unclear as to; {a}
whether it is limited to business-related purposes, (b)
waether such limitaticn is to entering on business on
oehalf of Scholastic 300k Fairs, or also extents to on
oehalf of any other person or entity, and Mr. Rice is also
unsure (c) whether [and he has fear and trepidation at, the
potential embarrassment of onlering any Stafford School as

result of] he can sell something, vote, or attend an

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 10 of 33 PagelD# 13

atnletic or academic or other event, or even a parent-
teacher conference, inyclving his teenage son [who at all
relevant times herein, has been, and is, an active student
in the Stafford County School system], on any Stafford
Schools property, Zor fear of being ignominiously escorted
er Galled out in frent of ethers, and/or charged with
trespassing, due te the instruction or order referenced
above. This state cf affairs is ongoing as of the date of
this filing.

25. Defendants imposed requirements and disciplinary
and/or performance stancards upon Rice not imposed upon
sinilarly situated female employees and/or vendors who were
acting solely through female representatives. Defendants
did not act on any such complaints as may have been
~egistered, and were registered, regarding Plaintiff's
female co-workers.

26. Upon informaticn and belief, Defendants ascribed
ill intent, and/or improperly ascribed or assessed Rice to
be a "threat," basea upen nothing other than his being a
heterosexual male, and/or his exhibiting qualities topic
conversations and cheices, and behaviors and attributes,
characteristic, and semetimes stéreotyped as characteristic
o=, that legally protected status, all while Rice was in

the normal course of performing his duties on behalf of
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 11 of 33 PagelD# 14

Defendant Schelastic Rook Fairs.

2%, Upon information and belief, Defendants ascribed
mendacity to Rice, and purported to assess him as somehow
lacking in Lrustworthiness, credibility, or lacking in
fitness Lo be seJling things in and about Lhe
admindjatracive efzices and libraries of all Stafford County
schools, or as somehow constituting a “threat,” or “too
personal" in his conversations, due to his status as a
male, and rot due to purported exceptions to his behavior,
and in particular, those purported by Defendants to have
been made after tne said exclusion or debarment was handed
down, as haying little or nothing to do with his ability to
competently and efficiently perform the material functions
of his position.

98, Rather, these had to do wilh the fact that he was
a heterosexual male person functioning in a governmental
industry [schocl libraries and school library supplying and
vendinc;, overwhelmingly dominated, and controlled by,
femaie persons and employees, who exprossed, whether
jndizectly ox indirectly, an apparent preference or
Ncomfort" level to deal only with female persons, Stafford
Schools being an apparent example of this.

29, Defendants singled Rice for disparate debarment,

both physical and professional, from Stafford Schools,

10
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 12 of 33 PagelD# 15

| Oo QO

based upen behaviors which, upon information and belief,
numerous similarly situated female employees and/or third
party wisttors and/or verdozs have engaged in, and continue

in, ov are believec to have engaged in, at some

mh

ro engag
-eyel or another or a daily and/or routine basis, including
those a_leged tc nave been engaged in by Rice. Upon
information and belie=, numerous criticisms of female
yencor employees, have all buz gone unnoticed, and/or were
routinely overlooked oy Defendants, and moreover, have
never beer. solicited in such a manner as was done with
Rice, both or. arn operational level, and otherwise.
Lixewise, no female employee or vendor agent has been
oriticized or disciplines, mach less ostracized or
excluded, for being "tco personable," as Rice appears to
Save becom.

30. Defendant $cholaskic Book Fairs intenLionally
failed and refused to seex clarification, Limitation,
basis, or particularization, regarding unspecified alleged
"corplaints” in a tanner that the same could be tested for
accuracy, and efieclively rebutted, as a direct and
proximate result of Rice's status as a male accused ef acts
allegedly unwelcome to one oF more others.

33. Defendants averlocked or ignored such complaints

as any persons might nave hed, whether properly grounded of

11
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 13 of 33 PagelD# 16

O | oO

not, in his female co-workers, including, but not limited
to, Sarah Smith, due to their sex, female.

32. Upon information and belief, Defendants initiated
ang issued a discriminatory actions, including, but not
limited to, an unsupported physical exclusion of Mr. Rice
from all Stafford school premises, as well as a later
solicitation of criticism of interactiona with Rice [after
barring him from the premises], in an after-the-fact
attempt to justify, and/or manufacture, on a nunc pro tunc
basis, false ox trumped up grounds for his arbitrary
exclusion from, not just scheols involving one or more who
mignt have expressed a desire at some point, not to deal
with Rice and/or Scholastic, but in a grossly overbroad
sweep to embrace debarmenl of Rice Lrom doing business
with, much less appearing at, any school in the whole
schee] system. Al) of these actions, as well as Lheir
overbreadth, were motivated, in substantial part, by Rice's
sex, male.

33. Upon information and belief, none of the
Defendants has sirilarly excluded, without due process,
and/or debarred and physically and legally barred, any
female person, from any Stafford Schools premises, much
less later purported to "gin up" supporting bases therefor,

mach less discipline or fire, any female employee or third

12
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 14 of 33 PagelD# 17
oO

party vendor agent, in even a remotely similar manner as
Rice was dealz with, as described above.

34, On or about November 6, 2019, Rico was terminated
by Scholastic Book Fairs, again according to Ball, based
upon the [discriminatory] warning and exclusion from
Stafford Schcols business received back in January of that
year, but alsc allegedly based upon an alleged [but non-
existent] later alleged "complaint" of a similar nature,
allegedly made about Rice, this time, Ball said, from a
different female Librarian in the Prince William County
School System, who also purported to have expressad a lack
of "comfort" in dealing with Rice. When Rice inquired
further of Balt as to the identity of the Complainant, and
the particulars of the alleged Complaint, Scholastic and
Ball refused to provide any information to Rice; upon
information and balief, no such Complaint or alleged
violation of tha January 1, 2019 warning, Exhibit #1,
occurred at all. Upon information and belief, no female
employee of Scholaslic, or any other Female agent or

chool vendor to Stafford County sehool

ty

employes of a
system, has been singled out for discipline, barred from
Stafford schools premises, or terminated, based upon any
alleged customer expression of lack of comfort or other

alleged customer fecdback regarding, Scholastic's {or any

13
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 15 of 33 PagelD# 18

0 a QO

other such vender's] individual employee or agent.

35, On cr about November 13, 2019, Rice initiated
charge proceedings to file a charge of discrimination
against defendanz Scholastic Book Fairs, with the U.&.
Equal Employment Opportunity Commission, arising out of the
above facts, and separation, charging discrimination on the
basis of sex.

36. On cr about November 14, 2019, Rice received from
the U.S. Equal =mployment Opportunity Commission a letter
dismissing nis intake charge of discrimination in Charge
No. 524-2020-9926:, and otherwise was accorded the “right to
sue” in respect of the facts referenced above, and Rice has
otherwise proper_y exhausted all administrative remedies
and prerequisites to bringing the following claims in this
Honorable Court. A true and correct copy of said ‘“Right-
to-Sue” Notice is attached hereto, and incorporated herein,
at Exhibit #2.

37. As a direct and proximate result of the
Defendants! unlawful actions enumerated above and below,
Rice has sulfered Joss of employment, loss at health and
other benefits, loss of wages, loss of professional
reputation and opportunities, and has sustained emotional
pain, loss of sleep, self-doubt, and mental anguish,

embarrassment, and guilt associated with Said separation,
 

 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 16 of 33 PagelD# 19

O oe ()

resulting in financial hardship, and damage to his credit
rating and financial standing, and continues to suffer
+hese in amounts centinuing to accrue, in an amount to be
more particularly stated at trial.

38. As referenced and alleged hereinahove and
hereinbelow, all acts of malfeasance, misfeasance and
nonfeasance of the Defendants, either individually or
acting by and through their various, as to Rice, up through
and including the termination of his employment with
Sefendant Scholastic Book Fairs, were taken with actual
knowledge on each Defendanit’s parl, as Lo ils’ or her
obligations at law, and/or under circumstances where each
Defendant, or Defendant's agents, acted with reckless
Gisregard as to what her or its' obligations to Rice were
fand are) at law, and said actions were taken with willful
and wanton indifference to, and or as part of an
affirmative effort te thwart and emasculatoa, the
statutorily protected rights, and constitutional, rights of
Mr. Rice.

COUNT ONE
(Disparate treatmert and discharge on the basis of gender,
in violation of Title VII, Civil Rights Act of 1964 -
Scholastic Book Fairs)

39. Paragraphs 1 through 38 abeve are hereby

incorporated and restated herein.

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 17 of 33 PagelD# 20

40. At all relevant times herein, defendant
Scholastic Book Fairs was an entity in an industry
affecting commerce, which had over five hundred employees
for each working day in each of twenty or more calendar
workweeks in the current or preceding calendar year.

41. Defendant Scholastic Book Fairs, through Greg
Ball, and Defendants School Board and Defendant Duffy, and
others, discriminated against Rice, with respect to the
terms, conditions, and privileges of his employment, as
well as access to County School Board facilities and
business opportunities, and saw to the disciplining, and
the eventual discharge of Rice, in substantial part,
because of his being a male, and his exhibiting of
characteristically male behaviors.

42. The barring of Rice from Stafford Schools
premises, and conditions under which this counseling and/or
discipline was made, saw Defendants, through Duffy, Ball
and others, atbitrarily soliciting and/or elevating
negative input regarding Rice, in a manner nok vigsiled upon
any female person or employee visiting there (whether
vendor or otherwise), and arbitrarily selected from, or
elevated alleged concerns about Rice, not having any
concrete or realistic basis in realily or pracLicality, but

in reality, upon the basis that Rice was and is, a male.
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 18 of 33 PagelD# 21

43. Detendanls otherwise used previous alleged acts
and sLaLements of Rice, a heterosexual male, of an
irnocucus and/or sales~-designed nature, while so employed ,
zs an allaged negative factor in improperly assessing Rice
ag somehow having been, or being, “threaLening" er
intimidating” as Lo justify effectively labeling him ta be
a threat to the safety and well being of others, and
falsely justifying his physical and professional exclusion
“rom Stafford County Public Schools premises.

44. These actions were motivated, in substantial
part, py Rice's sex and gender status as not only a male,
buz as a male who exhibits gender-based stereotypes and
behavior patterns, said persons perceived by Defendants as
being excessively "male" for their work place, and tastes,
all Lo Rice’s conLlinuing damage and detrimenLl, as
referenced above.

45. Upon information and belief, after Rice was
barred from Stafford, and continuing afLleor he was
‘tertinazed by Scholastic, all Field Sales Representatives
of Scholastic Book Fairs, having any regular or recurring
cortact with any Stafford School official, and in
particular, those physically appearing at Stafford Schools
premises for any purposes, have been performed exclusively

oy a female employee of Scholastic Book Fairs; Mr. Rice has

17

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 19 of 33 PagelD# 22

OO - OQ

beer. replaced oy a member of the opposite sex.
LOUNT TWO

(Violation of Rice's constitutional rights by Stafford
School Board, Karen Duffy and Scholastic Beok Fairs, Inc.)

46. Paragraphs 1] through 45 above are hereby
incorporated as if set forzn verbatim in this count.

47. The speech activities in which Mr. Rice engaged
in, during the course of performing his duties as a Field
Sales Representative, both with the Stafford County public
school personnel, and otherwise, were not deceptive, or
illegal, and were protected by the First Amendment of the
Urited States Constitution.

48. Mr. Rice's mistreatment by, and debarment by,
Zaren Duffy, eventually restulied in him being discharged
from his employmenl, for various elements of commercial
speech or expression, as well as his sex, thusly also
denying him equal protection of the laws, as conferred by
the Fourteentk Amendment cf the U.S. Constitution, among
ether laws,

49, Both Duffy and or pehalf of Scholastic, Ball,
engaged in active solicitation of negative feedback or
content about Rice, in an conscious effort to single him
out for disparate treatment, as well as engage in an effort

designed to produce result then foreseeable to each,
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 20 of 33 PagelD# 23
” f

involving Rice being disciplined and/or discharged from his
employment, as a result of alleged feedback solicitation,
as well as the unfair manner in which the same was
solicited, as wéll as selectively cited and packaged,
and/or reported. Upon information und belief, the
"moecLing" referenced in Exhibit #! hereto, never occurred
at all.

50, Under =he circumstances described above, Stafford
School Board has, and had, no substantial or material
interest, to be advanced, by restrictions on individual
commercial speach, as well as the restriction of physical
access to schools premises, as were (and are) being
unlawfully visited upon Mr. Rice.

51. Defendanzs' conduct in issuing, maintaining
and/or enforcing the admonition, order or instruction to
Mr. Rice not ta come to any Stafford County School,
infringed upon Mr. Rice's substantive and procedural duc
process rights wider the 14th Smendmenl of the U.S.
Constitution, poth relating to his property interest in his
employment, as well as his personal and professional
reputation.

52. Upon information and belief, Defendant Karen
Dutfy lacked any rational justification related to an

legitimate governmental interest, and acted arbitrarily and

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 21 of 33 PagelD# 24

QO | 0)

capriciously, and without express written authority of the
School Board, in issuing the initial [and continuing, it
appears] debarment of Rice [both physically and
professionally) from school premises, and/or prohibition on
soliciting or servicing of Stafford school business of any
kind,

53. Mr. Rice's above-referenced physical and
professional debarment from Stafford Schools premises and
business is further unconstitutionally vague, and also
violative of due process rights of Mr. Rice, in as much as
he cannot determine the nature and extent of the debarment,
such as whether the same extends to his entering Stafford
Schools for his son's athletic or toe otherwise monitor and
guide the education of his son, or whether he can enter
such premises for such a purpose as veting or a community
meeting, or whether he can enter Stafford school premises
on behalf even, of a different schools vendor.

54. Upon information and belief, on behalf of
Scholastic Book Fairs, Greg Ball agreed, either tacitly or
expressly, and conspired with Karten Duffy, and/or possibly
others with actual and/or apparent School Board authority,
to single cut Mr. Rice, to deprive him of his
constitutional rights referenced above and below, and for

exclusion and criticism, motivated by Rice's sex, male.

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 22 of 33 PagelD# 25

OO | 0

55, In so doing, the Defendants violaled Rice’s right
to equal precection of the law, under the Fourteenth
Amendment of the United States Constitution, as no similar
seeming edict or efforts are believed to have been made by
any Defendant, as to any similarly situated female employee |
or vender representative.

56. In engaging in the acts described above,
Defendants Scneclastic Book Fairs and Karen Duffy, conspired
to violate 42 U.5.C. § 1983, and thusly also violated 42
U.S.C. § 1986, by agreeing to ban Rice from every single
school, and ciscriminate against him on the basis of his
sex, male, having the effect not only of depriving him of
the constitutional rights and interests described ahove,
but also clouding his good name, professional, and personal
reputation, all on an ongoing basis.

57. The actions described above infringed upon Rice's
occupational liberty, and right to pursue his chosen
employment, without unlawful interference motivated by his
Sex.

58. As described above, Rice has also suffered
reputational harm, as well as alteration of his legal
status with respect to premises and business of the
Stafford School System, as to be unduly susceptible to

causing destruction of his future professional or

21
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 23 of 33 PagelD# 26

O Oe Oo

enploymens prospects, and as the same were also purportedly
rolicd upon by Scholastic Book Fairs, in whole or in parl,
in terminating Rice's past employment.

59, ion information and belief, the decision of said
SLaliord School Gllicial and DefendanL, Karen Duffy, ta
physically and professionally exclude Rice from 41]
Stafford Schoo2 premises, although part of a regular
practice of the School Board, was a non-routine occurrence,
and was.not part of any regularly implemented, much less
structured or principled, decision-making procedure, much
less one involving notice to, and an opportunity to be
heard by, Mx. Rice.

60. Rather, upon information and belief, said
exclusion of Rice, as well as the subsequent solicitation
offorts, on a post soc, basis, of input, in an elforl Lo
supposedly give Support to said decision, was and is part
of a practice or custom of the Defendant School Board of
acquiescing in the arrogation of assumption of seemingly
unbridled, unregulated, and arbitrarily exorcised
authority, by various individual agents and employccs of
the Scheol Beard, such as Defendant Karen Duffy, to issue
overly bread and unfounded trespass orders, or otherwise
"ban" certain individuals and/or content, including Mr.

Rice, from Stafferd School properties.

22
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 24 of 33 PagelD# 27

O | oO

61. On ar about December 2019, prior to filing this
actien, Mr. Rieé hinsel£ arally petitioned the Defendant
Stafford School Board members, at a regular meeting of
theirs, on the Fecord, in regard to these events, in an
effort to also achieve Lhe dissolution or withdrawal of his
debarment from Schoo. facilities, in response to which no
meaningfu_ stazement or action was taken, by the said
School Board,

62, Upon information and belief, over the years, the
Defendant School Board has, on multiple occasions,
knowingly accuiesced in the assertion of [whether welli-~
taken ox not) of legal and factual authority by various
management versonne: employed by, and acting on behalf of,
StafZerd Schools, including, but not limited to, Defendant
Karen Dully, to exclude or bar, or place other persons
and/or orlities in cximinal jeopardy for not excluding or
barring, certain pexsons from Stafford Schocls premises,
including yous PlainLiff; further, upon information and
belie=, in each instance this has occurred, the Defendant
School 3card has failed Lo address any aspect. of such
action, and has failed to remediate or redress the manner
and circumstances in which said actions were taken.

63. In abregating its explicit and legal autherity to

fix ang conzrel sacn items, and ceding that authority to

23

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 25 of 33 PagelD# 28

oO Oo

the likes of persons like Karen Duffy, without any due
process guarantees or due process accorded, in so doing,
the Defendant Stafford School Board has fostered, if not
created, an environment ripe to allow such reckless
disregard of the constitutional rights of Mr. Rice, as has
‘been described above.

64. In the face of what are believed to be multiple
instances of similar abuse of "no trespass" or premises—
barring authority, by various persons, and knowing of the
same, and doing nothing about it, the Defendant Stafford
School Board, as well as Karen Duffy, have demonstrated
deliberate indifference, callousness or reckless disregard
of the constitutional rights of Mr. Rice, and possibly
others, to their constitutional rights, as well as personal
and professional reputations and livelihoods.

65. No Stakford School Board action has becn made
known to Rice, either: (a) addressing or eliminating his
unlawful and debasing debarment from school premises; or
(b) to address or correct ils apparent practice of
abrogaLing its authorily, and condoning arbitrarily and
discriminatorily exercised authotity taken by various
management employees, or (c) to otherwise address or
‘correct the same unlawful practices as have hurl and

damaged, and which continue Lo hurt and damage, Mr. Rice.

24

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 26 of 33 PagelD# 29

Mees

In so doing nothing, on a continuous basis, the Stafford
School Board has effectively condoned this arbitrary and
discriminatory custom, by daing nothing about it.

66. No further accien is required by the Stafford
School Board for said exclusion to have been made effective
as to Mr. Rice, and he has net been told that any further
action of any kind is needed, in order for that action to
remain in effect as to hin, whether he came to a school
selling baseball uniform, or back to a school, on behalf of
Scholastic Book Fairs or ius competitor, or otherwise as a
Stafford resident and father.

67, The above-referenced conduct violated, and
continues to violate, cleariy established constitutional
rights of Rice, as described above, of which a reasonable
person in Defendant Duffy's position, would have been
aware.

Prayer for Relief

WHEREFORE, your plaintifl prays that this Court enter
an Order as followa:

(a) ordering that ne shall be reinstated into the
amploy of Defendant Scholastic Book Fairs, in his former
capacity, together with all wages and benefits of said

employment lost, from the date his employment was

25
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 27 of 33 PagelD# 30

QO | O

terminated, as if he had not been terminated, and as if he
had not been subject to discrimination and and/or disparate
treatment and/or any constitutional deprivation or result
of any kind, as described above; and

{(o) issuing an injunction to Defendant Stafford
School Board and Karen Duffy, ordering both to dissolve the
existing physical and professional barring and debarment of
Mr. Rice from the premises and business of Stafford County
schools; and

(c) issuing an appropriate prohibitory injunction
restraining the defendants from continuing to employ
procedures and methods of administration and personnel
management , and premises access manipulation, perlaining to
"no trespass" orders or instructions, as are unlawful as
alleged herein, as to the plaintiff and any others
similarly situated, as well as those that deprive, or have
the effect of depriving, persons of their protected
constitutional rights, as well as statuLory rights nol Lo
be discriminated against based upon their sex, under Title
VII; and

(d) rendering a money judgment awarding Plaintiff
recovery Crom defendants a sum of money equal to the
monetary value of all wages and henefils of employment

lost, (estimated to trial), on account of his unlawful

26

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 28 of 33 PagelD# 31 :

ff

separation from the employ of Scholastic Book Fairs, less
any interim earnings or amounts which could be earned, in
suitable employment, with reasonable diligence, in
Mitigation of said damages, said overall amount to be
subject to proof at trial, in an estimated overall amount
of one hundred fifty thousand dollars ($150,000.00);

(e) rendering a money judgment against Defendants
representing any and all monetary losses other than wages
and benefits of employment, and recoverable economic losses
incurred, directly or indirectly, as a result of
defendants' above-referenced violations of Title VII and/or
42 U.S.C. § 1983, as applicable;

(f) in the alternative to the reinstatement back into
Defendant’s employ prayed for in paragraph (a) of this
Prayer for Relief, and absent such reinstaLement, a sum of
money in the nature of front pay, sufficient to compensate
the plaintiff for all future (calculated forward from the
date of trial) wages and benefits lost through pefendant''s
unlawful termination of Lhe plaintiff's employment; and

(gq) awarding a money judgment to plainliff against
defendants, and subject to proof at trial, in the non-
economic compensatory damage sum of three hundred fifty
thousand dollars ($350,000.00); and

(h) awarding pre-judgment and post-judgment interest,

27

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 29 of 33 PagelD# 32

QO QO

as allowable and appropriate, at law, on all amounts

otherwise awardable, or awarded, herein; and

(i) awarding plaintiff's reasonable attorney fees,
axpert witness Fees and costs, and other litigation-related
costs incurred in prosecution hereof, pursuant to Title VII

of the Civil Rights Act of 1964, and 42 U.S.C. § 1988;

(3) awarding such other and further relief as is

appropriate to the premises of law, equity and the facts of

this case.

Jury Demand

Your plaintiff hereby demands trial by jury as to all

claims for which jury trial is otherwise available at law.

Respectfully submitted,

RICHARD RICH, UR.
By Counsel

CPI Soh

Christopher R. Rau

Virginia State Bar No. 34135

Attorney for Plaintiff Richard Rice, Jr.
Law Offices of Christcpher R. Rau

200 Little Falls Street, Suite 501
Falls Church, VA 22046

i703) 536-1660 - Telephone
CRRAUGAOL.COM - E-Mail

Counsel for Plaintiff Richard Rice, Ur.

Dated: February 4, 2020

28

r
a

eee en AE Nerreamennrwenmemonts be a vt oe
. .

tetera neh Atari A,

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 30 of 33 PagelD# 33

 

dake

 

 

MESCHOLASTIC

Exhibit #1 to

   

 

i | Complaint
Corrective Action Form plain
Before Completing This Form, Please Review the Corrective Action Palicy
Employee Name: Richard Rice Emptoyee ID: 154254 Job Title: BERR
regenpopisronen: 4 Date of Hire: 7/27/15 Date Issued: 1/30/19...

 

To The Employee:
The purpose. of ‘this document is ta inform you thal your performance or other areats) of employment have not been satisfactory far
fhe reagons indicated below, and io give you the epportunity to work with your Manager/Supervisor to correct this situation. Failura
fo correct the situatian(s) may result in further corrective action, up te and including termination. Certain behaviors may resutt in

’ Immediate termination. ;

 

 

Action Taken (mark appropriate box — click on box to mark]
C] Verbal Warming ([(] Written Warting [4 Final Written Warning [[] Suspension (Optional)

Reason {mark appropriate box)
El Performance ([[] Attendance i ‘Misconduct

 

 

Describe Situation: Provide backaround an fhe incident or pattem of behavior requiring corrective action. include date, lime and
placa. In October 2018, Richard's immediate supervisor, Greg Bali, received a phone call from the
Professional Learning Lead for all librarians in Stafford County, WA. The reason for her call was to state that
Richard was no longer welcomed in any school in Stafford County. ( Stafford County is part of Richard's
sates territory) Duriig a county-wide meeting of librarians, several voiced their concerns about Richard's
approach while visiting their schools. Specifically, they perceived Richard being too pushy, too cat
sajesman-like, too familiar and pergonal during conversations and made them feel very uncomfortable. This
perceived unprofessional behavior has now caused the company to switch Richard’s territory and causes not
only a disruption in the business, but potential loss of business by the customer.

This ig not the first time that Richard has received similar feedback from schools/customers within his
fercitory. Richard had been previously coached by his supervisor on what is and is not acceptable. On one
occasion, Richard stated to a Book Fair Chairperson (BFC), while positioning/promoting the "Get Caught
Reading" program, that you could even catch students waiting in line for the bathroom and shaking their leg
due to the urgency to use the facilities. Another instance, Richard was banned from a school for by-passing
the administrative assistant in order to enter the principal's office and engage him in conversation. Thisisa
| negative trend that cannot be tolerated. Richard's reputation in many schools is now perceived to be tarnished
ami, as a result, is causing disruption to the business since Richard is no longer able to cover Stafford County, -
and therefore will be without a Field Sales Representative. If this perceived substandard performance
continues, it has the potential to negatively impact business results and therefore the inability to grow fair
count and revenue, as well as combat stiff competition.

 

 

 

Conective Action Farm, Revised 06/27/2017 Page 1 of 3

drat arnt MaMa heeintet Bnet at ae bees

 
~ Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 31 of 33 PagelD# 34

 

 

™

 

Performanse/Behavior Expectations? State the ex, i aris in this sifuati
: : ‘pectations for performance/behavior thal were nat maf in this situation.
Alfach additional sheet if nacessan. " “

Aas an integral member of the Scholastic Book Fairs team, Richard is expected to observe the highest
standards of conduct at all times. Richard must interact and communicate with all customers and co-workers
in a professionat way and remain business like at all times. Richard must follow not only all field sales
guidelines, but follow all company policies to include but not limited to the Company Code of Ethics and
Workplace Conduct policy. This policy not only includes adherence to acceptable business principles in
matters of personal conduct, but also insists that you demonstrate a sincere respect for the rights and feelings
of others.

3

 

Phan fer Gorrection: Pantiynance/behavior wil be coracted based on the following plan. inciude the consequences for falling to
improve perfonnanowbenavion Alfach addifonal shest ifnecessary.

As amember of the Scholastic Book Pairs Field Sales teant, Richard is expected to observe

the highest standards of conduct at all times and refrain from any behavior that might be perceived as
Harmful, disrespectful, intimidating or unprofessional to your co-workers, our guests or customers. This
policy not only includes adherence to acceptable business principles in matters of personal conduct, but also
Insists that Richard demonstrate a sincere respect for the rights and feelings of others". (Workplace Conduct
Policy and Harrassment and Non- Discrimination). As a member of the Field Sales Team, Richard represents
Scholastic with each interaction to a customer or student and is expected to conduct himself in a professional
manner at all times. Richard's interactions should never be perceived as unprofessional when speaking with a
customer, guest, co-worker etc.

Failure to follow company policies and procedures to include but not limited to the Cormpany Code of Ethics
and Workplace conduct Policy will result in termination of employment.

 

 

 

Is additional documentation attached to this document? [| Yes [1] No

Describe what documentation is attached: Attendance Policy

Onea the above sections are completed, please forward to HR Manager for approval before presenting.
This document has been reviewed and approved by HR Manager:

 

 

 

By signing below, lam acknowledging that | have read and understand this Corrective Action Form, and that
thig document will be placed In my employee file. Ihave received a copy of this sorrective action.

Employes Comments (attach additional sheet if necessary):

 

 

 

 

 

 

 

 

 

 

 

 

Date:
Employee Signature:
Manager Signature: Date:
Witness (Cotional): Date:

 

 

Comective Action Fonm, Revised 06272017 Page 2 of 3

 

 

. = - ote we lela ae Tt et
ww _e “ ae ’ ” ere oo ke

 
 

Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 32 of 33 PagelD# 35

— A | A

 

 

 

 

 

; EEOC Form 161 (14/168) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
: Exhibit #2
DISMISSAL AND NOTICE OF RIGHTS - to Complaint
To: Richard Rice, Jr. From: Washington Field Office
437 White Oak Rd 131 Mi Street, N.E.
Fredericksburg, VA 22405 Suite 4NWO2F
‘ : Washington, DC 20507
Lo vanes “tS Benaif oF ParSOMST HOGNS VET WHOSE IGENUY TRS HS eee So dete i he ee
I CONFIDENTIAL (29 CFR §1607,7(a)}
t EEOC Charge No, EEOC Representative Telephone No.
, Mark Young,
| §24-2020-00261 Intake Supervisor (202).419-0719
{ "
t THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited toa fong after the date(s) of the alleged
discrimination te file your, charge .

The EEOC issues the following determination: Based upon Its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or focal falr employment practices agency that investigated this charge.

A OOUO

L

 

Tra, de ad Me ee Hi
ww ne

a . stb sagambmast me cae eet Pane — 1”
i Be eS hither (Briefly slat " oS Wee eT . vere Me te ae ee

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

in» Title Vil, the Americans with Disabliities Act, the Genetic Information Nandiscrimination.Act, ortheAgs.. —-  .
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we Wi'send you.
You may fila a ‘awesult against the respondent(s) under federal flaw based on this charge in federal or state court. Your
lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be

! lost. (The fire limit for filing suit based on a claim under state law may be different.)

its. must.be filed infederalor state courbwithin 2.vears (3.years jor willful yiolations).of the.
more than 2 years {3 years)

alleged EPA underpayment, This means that backpay due for any violations that occurred
before yau file suit may not be coilectible.

Ornbshalf of the Commission.

 
 
  

NOV 14 2019

{Date Mallad)

Enclosures(s) indy E. Wainstein,

Acting Director
Ge: Scholastic Book Fairs

Donna Millito

human resources

2540 US Hwy 130N, Suite 105

Cranbury, NJ 08572

 

~ wee 8 mew eee or oe

 
Case 1:20-cv-01293-RDA-MSN Document 1-1 Filed 11/02/20 Page 33 of 33 PagelD# 36

Pe

=—"
Fe fa a a ee eT ee Te ee ee

 

ete emia oN A

ere SE eT TS Se

O ao

INFORMATION RELATED To FiningG SUIT
UNDER THE LAWS ENFORGED 8Y THE EEOC

Enclosura wth EEOG
Form 181 (4176)

(This information retates to filing suit in Federal or State court under Federal law.
if you alsa plan tc sue claiming violations of Stafe law, pfeasa be aware that fime limits and other
provisions of State law may be shorter or more limited than those described below.)

PRIVATE SUIT RIGHTS Title VIL of the Civil Rights Act, the Americans with Disabilities Act (ADA),

—— : pracy
—— Te TS

ion in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date, Once this 80.
day pariod is over, your right to sue based on the charge referred to in this Notice will be lost. if you intend te
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it, Furthermore, in order to avoid any question that you did not actin a timely
manner, itis prudent that your sult ba filed within 90 days of the date this Notice was mailed to you (28
indicated where the Notice is signed} or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction, (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide

:* after talking to your attorney.. Filing this Notice Is not enough. ‘You must file a “complaint” that contains a short

statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of

your charge must be altached to the complaint you file in court. If'so, yau should remove your birth date from the

charge. Some courts will not accept your complaint where the ctiarge includes a date of birth. Your sult may include

any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related ta the matters

alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in

some cases.can be brought where relevant employment records are kept, where the employment would have

been, or where the respondent has its main office. If you have simple questions, you usually can get answers from

the office of the clerk of the court where you are bringing sult, but do not expect that office to write your curnplaint

“ar make legabstratedy decisions fon YOU vermin ey ee tee eee a Corer ana ero TF eet

or

 

 

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed In court within 2 years (3 years for willful violations) of the allegéd EPA underpayment: back

pay due for violations that occurred more than 2 years.(3 years) before you file suit may not be collectible. For

exainple, if you were underpaid under the EPA for work perfonmed from 7/1/08 to 12/1/08, you shouid file suit

“péfore 7/1/16 — not 12/1/10 ~ in drder fo recover unpaid wages due for Joly Zo08> This tinietimit'for fiimFan EPA *~ -~
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or thé ADEA referred to above.

Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA

claim, suit must be filed within 80 days of this Notice and within the 2- or 3-year EPA back pay recevery pericd, '

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

a ne ay
A wa a a ee =

 

 

if you cannot afford or have been unable te obtain a lawyer to represent you, the U.S, District Court having jurisdiction
in your case may, in limited circumstancas, assist you in obtaitiing a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires {you should be prepared to expiain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period. mentioned above,
because such requasts do not refieve you of the requirement to bring suit within 90 days, —

ATTORNEY REFERRAL AND EEOC AssISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S, District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on tha charges, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. ‘Therefone, If you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request shéuld be

made within the next 90 days.)
IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TQ THIS OFFICE,

 

 

 

ead et
7 OF

a
~ Sar ee = we ye a

 
